                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

BARBARA MEIER, et al.                            §
                                                 §
v.                                               §    Civil Action No. 4:18-cv-00615
                                                 §    Judge Mazzant
UHS OF DELAWARE, INC., et al.                    §
                                                 §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court are eleven motions to dismiss Plaintiffs’ Third Amended

Complaint (Dkt. #202; Dkt. #204; Dkt. #206; Dkt. #207; Dkt. #208; Dkt. #209; Dkt. #210;

Dkt. #211; Dkt. #212; Dkt. #213; Dkt. #214). Having considered the motions and the relevant

pleadings, the Court finds that all eleven motions should be denied.

                                       BACKGROUND

       On August 1, 2018, Plaintiff Meier filed her First Amended Petition in the 158th Judicial

District Court of Denton County, Texas (Dkt. #1 ¶ 3). On August 27, 2018, Defendant UHS of

Delaware, Inc. removed the case to this Court (Dkt. #1).

       On October 1, 2018, Plaintiff Meier filed her First Amended Complaint in this Court,

adding Plaintiffs Madison Hough, Jason Hough, Govinda Hough, Crowell, Harvey, McPherson,

Stokes, and Young (Dkt. #11 ¶ 1). Plaintiff Meier also added as Defendants: Universal Health

Services, Inc.; Dr. Sabahat Faheem; Kenneth Chad Ellis; Millwood Hospital LP; Dr. Sejal Mehta;

Dr. Gary Malone; Alan B. Miller; Universal Physicians, P.A.; Dr. Says LLC; MD Reliance, Inc.;

Office Winsome, LLC; Dr. Yupo Jesse Chang; Yung Husan Yao; Dr. Quingguo Tao; Dr.

Harmanpreet Buttar; Behavioral Health Management, LLC; Dr. Jamal Rafique; Hickory Trail
Hospital, LP; Behavioral Health Connections, Inc.; Jan Arnett; and Wendell Quinn (Dkt. #11 ¶¶ 2–

9). 1

          On April 26, 2019, without receiving leave of court, Plaintiffs filed a Second Amended

Complaint, adding Plaintiffs Diane Creel, Lynn Creel, and Jalisa Green (Dkt. #130 ¶¶ 4, 5(j)–(k)). 2

Plaintiffs also added Defendant Dr. Timothy Tom (Dkt. #130 ¶¶ 4, 10(e)).

          On May 28, 2019, Plaintiffs requested leave to file their Third Amended Complaint

(Dkt. #182). Plaintiffs maintained that the new complaint did not add new defendants or causes

of action but simply accounted for new factual and procedural developments (Dkt. #182 at p. 1).

Plaintiffs also attempted to address issues that were raised by Defendants’ motions to dismiss

Plaintiffs’ prior complaints (Dkt. #182 at p. 1). The Court granted Plaintiffs leave to file their

Third Amended Complaint, and it denied as moot Defendants’ twenty-eight motions to dismiss

and strike Plaintiffs’ first and second amended complaints (Dkt. #197).

          Under the operative, Third Amended Complaint, Plaintiffs allege violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”) against all Defendants (Dkt. #183

at pp. 55–56). Plaintiffs’ RICO claim is their primary claim, and it is based on Plaintiffs’

allegations that Defendants “engaged in racketeering activities and conspired to fraudulently admit

and detain patients in four hospitals” (Dkt. #183 ⁋ 4). Plaintiffs then allege as “counts in the

alternative” violations of the Rehabilitation Act; violations of the Texas Deceptive Trade Practices

Act (“DTPA”); violations of the Texas Health and Safety Code; violations of the Texas Mental




1
    Plaintiffs voluntarily dismissed Defendant Miller from the case on December 20, 2018 (Dkt. #30).

2
  Plaintiffs note they requested leave to amend in their responses to Defendants’ motions to dismiss (Dkt. #157 at
pp. 1–2).


                                                         2
Health Code; False Imprisonment; Civil Conspiracy; Negligence; Gross Negligence; and

violations of the Texas Civil Practice and Remedies Code (Dkt. #183 at pp. 90–111). 3

         After Plaintiffs filed their Third Amended Complaint, Defendants filed their motions to

dismiss as follows:

         -   On June 26, 2019, Defendant Sabahat Faheem filed a Motion to Dismiss for lack of
             subject matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for
             failure to state a claim upon which relief may be granted under Federal Rule of Civil
             Procedure 12(b)(6) (Dkt. #202). Plaintiffs responded on July 10, 2019 (Dkt. #218).
             Defendant Faheem filed a reply on July 17, 2019 (Dkt. #231).

         -   On July 2, 2019, Defendant Sejal Mehta filed Rule 12(b) Motions to Dismiss
             (Dkt. #204). On July 24, 2019, Plaintiffs filed an omnibus response to all Defendants’
             motions to dismiss, including Defendant Mehta’s motion (Dkt. #236). Defendant
             Mehta filed a reply on August 8, 2019 (Dkt. #240).

         -   On July 2, 2019, Defendant Gary Malone filed a Motion to Dismiss Plaintiffs’ Third
             Amended Complaint (Dkt. #206). On July 24, 2019, Plaintiffs filed an omnibus
             response to all Defendants’ motions to dismiss, including Defendant Malone’s motion
             (Dkt. #236). Defendant Malone filed a reply on August 8, 2019 (Dkt. #240).

         -   On July 2, 2019, Defendants Universal Health Services, Inc. (“UHS”), UHS of
             Delaware, Inc. (“UHSD”), Behavioral Health Connections, Inc. (“BHC”), Jan Arnett,
             and Wendell Quinn (collectively, “UHS Defendants”) filed a Motion to Dismiss
             Plaintiffs’ Third Amended Complaint pursuant to Rule 12(b)(6) (Dkt. #207). On July
             24, 2019, Plaintiffs filed an omnibus response to all Defendants’ motions to dismiss,
             including the UHS Defendants’ motion (Dkt. #236). The UHS Defendants filed a reply
             on August 8, 2019 (Dkt. #239).

         -   On July 2, 2019, Defendant Jamal Rafique filed a Motion to Dismiss for lack of subject
             matter jurisdiction under Federal Rule of Civil Procedure 12(b)(1) and for failure to
             state a claim upon which relief may be granted under Federal Rule of Civil Procedure
             12(b)(6) (Dkt. #208). On July 24, 2019, Plaintiffs filed an omnibus response to all
             Defendants’ motions to dismiss, including Defendant Rafique’s motion (Dkt. #236).
             Defendant Rafique filed a reply on August 8, 2019 (Dkt. #249).

         -   On July 2, 2019, Defendant Harmanpreet Buttar filed a Motion to Dismiss Plaintiffs’
             Third Amended Original Complaint pursuant to Rule 12(b)(6) of the Federal Rules of
             Civil Procedure (Dkt. #209). On July 24, 2019, Plaintiffs filed an omnibus response to

3
  Though not causes of action, Plaintiffs also list Respondeat Superior and Exemplary Damages Cap Busting as
“counts in the alternative.” E.g., Turner v. Upton Cty., 915 F.2d 133, 138 n.7 (5th Cir. 1990) (stating that respondeat
superior itself is not a cause of action); Sulzer Carbomedics, Inc. v. Or. Cardio-Devices, Inc., 257 F.3d 449, 461 (5th
Cir. 2001) (stating that a claim for punitive damages is not a separate cause of action).


                                                          3
           all Defendants’ motions to dismiss, including Defendant Buttar’s motion (Dkt. #236).
           Defendant Buttar filed a reply on August 8, 2019 (Dkt. #244).

       -   On July 2, 2019, Yupo Jesse Chang, Universal Physicians, PA, Dr. Says, LLC, MD
           Reliance, Inc., and Office Winsome, LLC (collectively, “Chang Defendants”) filed a
           Motion to Dismiss Plaintiffs’ Third Amended Original Complaint pursuant to Rule
           12(b)(6) of the Federal Rules of Civil Procedure. (Dkt. #210). On July 24, 2019,
           Plaintiffs filed an omnibus response to all Defendants’ motions to dismiss, including
           the Chang Defendants’ motion (Dkt. #236). The Chang Defendants filed a reply on
           August 8, 2019 (Dkt. #245).

       -   On July 2, 2019, Defendant Quingguo Tao filed a Motion to Dismiss Plaintiffs’ Third
           Amended Original Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil
           Procedure (Dkt. #211). On July 24, 2019, Plaintiffs filed an omnibus response to all
           Defendants’ motions to dismiss, including Defendant Tao’s motion (Dkt. #236).
           Defendant Tao filed a reply on August 8, 2019 (Dkt. #246).

       -   On July 2, 2019, Defendant Timothy Tom filed a Motion to Dismiss Plaintiffs’ Third
           Amended Original Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil
           Procedure (Dkt. #212). On July 24, 2019, Plaintiffs filed an omnibus response to all
           Defendants’ motions to dismiss, including Defendant Tom’s motion (Dkt. #236).
           Defendant Tom filed a reply on August 8, 2019 (Dkt. #247).

       -   On July 2, 2019, Defendant Yung Husan Yao filed a Motion to Dismiss Plaintiffs’
           Third Amended Original Complaint pursuant to Rule 12(b)(6) of the Federal Rules of
           Civil Procedure (Dkt. #213). On July 24, 2019, Plaintiffs filed an omnibus response to
           all Defendants’ motions to dismiss, including Defendant Yao’s motion (Dkt. #236).
           Defendant Yao filed a reply on August 8, 2019 (Dkt. #248).

       -   On July 2, 2019, Defendants Mayhill Hospital, Millwood Hospital, Hickory Trail
           Hospital, Behavioral Hospital of Bellaire, and Kenneth Chad Ellis (collectively,
           “Hospital Defendants”) filed a Motion to Dismiss pursuant to Rule 12(b)(1) and/or 12
           (b)(6) (Dkt. #214). On July 24, 2019, Plaintiffs filed an omnibus response to all
           Defendants’ motions to dismiss, including the Hospital Defendants’ motion
           (Dkt. #236). The Hospital Defendants filed a reply on August 8, 2019 (Dkt. #243).

       As Plaintiffs note in their omnibus response, each motion to dismiss makes similar

arguments but with a few differences (Dkt. #236 at p. 3 n.8). All the motions to dismiss make the

argument that: (1) Plaintiffs’ RICO claim should be dismissed under either Federal Rule of Civil

Procedure 12(b)(1) or 12(b)(6); and (2) Plaintiffs’ Rehabilitation Act claim should be dismissed

under Rule 12(b)(6). Several of Defendants’ motions to dismiss also argue that the Court should

refuse to exercise supplemental jurisdiction over Plaintiffs’ state-law claims.

                                                 4
       In addition to the common grounds for dismissal listed above, Defendant Malone

separately asserts that Plaintiffs’ complaint should be dismissed under Rule 12(b)(2), Rule

12(b)(3), Rule 12(b)(4), and Rule 12(b)(5).

                                      LEGAL STANDARDS

       The following legal standards are relevant to nearly all of the motions to dismiss except for

the Rule 12(b)(5) standard, which is relevant only to Defendant Malone’s motion to dismiss.

  I.   Federal Rule of Civil Procedure 12(b)(1)

       Federal Rule of Civil Procedure 12(b)(1) authorizes dismissal of a case for lack of subject

matter jurisdiction when the district court lacks statutory and constitutional power to adjudicate

the case. Home Builders Ass’n of Miss., Inc. v. City of Madison, 143 F.3d 1006, 1010 (5th Cir.

1998). If a Rule 12(b)(1) motion is filed in conjunction with other Rule 12 motions, the Court will

consider the jurisdictional attack under Rule 12(b)(1) before addressing any attack on the legal

merits. Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).

       In deciding the motion, the Court may consider “(1) the complaint alone; (2) the complaint

supplemented by the undisputed facts evidenced in the record; or (3) the complaint supplemented

by undisputed facts plus the [C]ourt’s resolution of disputed facts.” Lane v. Halliburton, 529 F.3d

548, 557 (5th Cir. 2008) (quoting Barrera-Montenegro v. United States, 74 F.3d 657, 659 (5th Cir.

1996)). The Court will accept as true all well-pleaded allegations set forth in the complaint and

construe those allegations in the light most favorable to the plaintiff. Truman v. United States, 26

F.3d 592, 594 (5th Cir. 1994). Once a defendant files a motion to dismiss under Rule 12(b)(1) and

challenges jurisdiction, the party invoking jurisdiction has the burden to establish subject matter

jurisdiction. See Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). The

Court will grant a motion to dismiss for lack of subject matter jurisdiction only if it appears certain



                                                  5
that the claimant cannot prove a plausible set of facts to support a claim that would entitle it to

relief. Lane, 529 F.3d at 557.

 II.    Federal Rule of Civil Procedure 12(b)(6)

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

        A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—’that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

        In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and
                                                   6
disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This

evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”‘ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

           Federal Rule of Civil Procedure 9(b)

       Rule 9(b) states, “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake. Malice, intent, knowledge, and other conditions of a

person’s mind may be alleged generally.” FED. R. CIV. P. 9(b).

       Rule 9(b)’s particularity requirement generally means that the pleader must set forth the

“who, what, when, where, and how” of the fraud alleged. United States ex rel. Williams v. Bell

Helicopter Textron, Inc., 417 F.3d 450, 453 (5th Cir. 2005). A plaintiff pleading fraud must

“specify the statements contended to be fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements were fraudulent.” Herrmann Holdings Ltd.

v. Lucent Techs. Inc., 302 F.3d 552, 564–65 (5th Cir. 2002). The goals of Rule 9(b) are to

“provide[] defendants with fair notice of the plaintiffs’ claims, protect[] defendants from harm to

their reputation and goodwill, reduce[] the number of strike suits, and prevent[] plaintiffs from

filing baseless claims.” U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)

(citing Melder v. Morris, 27 F.3d 1097, 1100 (5th Cir. 1994)). Courts are to read Rule 9(b)’s
                                                  7
heightened pleading requirement in conjunction with Rule 8(a)’s insistence on simple, concise,

and direct allegations. Williams v. WMX Techs., Inc., 112 F.3d 175, 178 (5th Cir. 1997). However,

this requirement “does not ‘reflect a subscription to fact pleading.’” Grubbs, 565 F.3d at 186.

          Failure to comply with Rule 9(b)’s requirements authorizes the Court to dismiss the

pleadings as it would for failure to state a claim under Rule 12(b)(6). United States ex rel. Williams

v. McKesson Corp., No. 3:12-CV-0371-B, 2014 WL 3353247, at *3 (N.D. Tex. July 9, 2014)

(citing Lovelace v. Software Spectrum, Inc., 78 F.3d 1015, 1017 (5th Cir. 1996)).

III.      Federal Rule of Civil Procedure 12(b)(5)

          Federal Rule of Civil Procedure 12(b)(5) provides that a party may filed a motion to dismiss

for insufficient service of process. A district court has “broad discretion to dismiss an action for

ineffective service of process.” Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 645

(5th Cir. 1994). Federal Rule 4(m) permits dismissal of a suit if the plaintiff fails to serve a

defendant within 90 days of filing, but provides that “if the plaintiff shows good cause for the

failure, the court shall extend the time for service for an appropriate period.” FED. R. CIV. P. 4(m);

Gartin v. Par Pharm. Cos., Inc., 289 F. App’x 688, 692 (5th Cir. 2008) (per curiam). “[G]ood

cause under Rule 4(m) requires at least as much as would be required to show excusable neglect,

as to which simple inadvertence or mistake of counsel or ignorance of the rules usually does not

suffice.” Gartin, 289 F. App’x at 692 (citing Lambert v. United States, 44 F.3d 296, 299 (5th Cir.

1999)).

                                             ANALYSIS

          In denying Defendants’ eleven motions to dismiss, the Court first addresses and rejects the

argument of several Defendants that the Court lacks subject-matter jurisdiction over Plaintiffs’

RICO claim because Plaintiffs do not have “standing under RICO” (Dkt. #202; Dkt. #204;

Dkt. #206; Dkt. #208; Dkt. #214). The Court then rejects the argument of all Defendants that
                                                     8
Plaintiffs’ claims should be dismissed under Rule 12(b)(6) for failure to state a claim. Next, the

Court rejects the argument of several Defendants that the Court should refuse to exercise

supplemental jurisdiction over Plaintiffs’ state-law claims (Dkt. #202; Dkt. #204; Dkt. #208;

Dkt. #214).

       Finally, the Court addresses and rejects Defendant Malone’s arguments in the alternative

for dismissal under Rule 12(b)(3) and Rule 12(b)(5) (Dkt. #206). The Court will not consider

Defendant Malone’s argument that dismissal under Rule 12(b)(3) is appropriate at this time

because both Defendant Malone and Plaintiffs insufficiently briefed this issue for the Court. And

Defendant Malone’s request for Rule 12(b)(5) dismissal is denied since Plaintiffs had good cause

for their untimely service of process.

  I.   Rule 12(b)(1) Is Not the Appropriate Vehicle for Defendants’ Motions to Dismiss

       Several Defendants allege that the Court must dismiss Plaintiffs’ RICO claims for lack of

subject-matter jurisdiction under Rule 12(b)(1). Defendants submit that Plaintiffs do not have

“standing under RICO” for two reasons: (1) Plaintiffs do not have a valid cause of action under 18

U.S.C. § 1964(c); and (2) Plaintiffs have failed to show proximate cause between the alleged harm

and the claimed RICO violation (Dkt. #202 at pp. 14–15; Dkt. #204 at pp. 17, 20, 25; Dkt. #206 at

pp. 6, 12, 16; Dkt. #208 at pp. 6–9; Dkt. #214 at p. 15). Because neither of these alleged pleading

defects are questions of subject-matter jurisdiction—i.e., the power of the Court to hear the case—

Rule 12(b)(1) is not the proper vehicle for Defendants’ challenge.

        In Lexmark International, Inc. v. Static Control Components, Inc., 572 U.S. 118 (2014),

the United States Supreme Court clarified the nature of “prudential standing.” In doing so, the

Supreme Court addressed whether a party’s lack of “statutory standing” or a party’s deficient

pleading of proximate causation are issues of subject-matter jurisdiction. The Supreme Court

unambiguously and unanimously held that they are not.
                                                9
        The Supreme Court noted that it had occasionally referred to “statutory standing,” or the

question of whether a plaintiff fell within the class of plaintiffs Congress had authorized to sue

under a statute, and treated the question as effectively jurisdictional. Lexmark, 572 U.S. at 128 &

n.4. Disclaiming that treatment, the unanimous Court explained that “statutory standing” is simply

a question of whether a valid cause of action exists—a question that “does not implicate subject-

matter jurisdiction, i.e., the court’s statutory or constitutional power to adjudicate the case.” Id. at

128 n.4 (emphasis in original) (quoting Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.

635, 642–43 (2002)). And the Supreme Court applied the same reasoning to proximate causation,

which is just an “element of the cause of action under the statute . . . .” Id. at 134 n.6 (citing Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 89 (1998)).

        Here, several Defendants argue that dismissal for lack of subject-matter jurisdiction is

appropriate since Plaintiffs do not have “standing under RICO” because: (1) Plaintiffs cannot show

injury to their business or property as required to have a claim under § 1964(c); and (2) Plaintiffs

cannot show proximate cause between the alleged harm and the claimed RICO violation. E.g.,

(Dkt. #202 at pp. 14–15). But as the Supreme Court explained in Lexmark, neither implicate the

power of the Court to hear the case—they simply go to the question of whether Plaintiffs may

survive a motion to dismiss under Rule 12(b)(6). 572 U.S. at 128 n.4, 134 n.6.

        The Fifth Circuit has recognized Lexmark in the RICO context, explaining that although

parties and courts often referred to “RICO Act standing” or “statutory standing,” courts “should

avoid using that term” since it is not a question that implicates subject-matter jurisdiction. Gil

Ramirez Grp., L.L.C. v. Hous. Indep. Sch. Dist., 786 F.3d 400, 409 n.8 (5th Cir. 2015) (citing

Lexmark, 572 U.S. at 128 n.4); see also Humphrey v. GlaxoSmithKline PLC, 905 F.3d 694, 701

(3d Cir. 2018) (“Because this [RICO] case does not involve Article III standing, but rather presents



                                                  10
an issue of statutory standing, subject matter jurisdiction is not implicated, and the parties

incorrectly relied on Rule 12(b)(1).”); Safe Streets All. v. Hickenlooper, 859 F.3d 865, 887 (10th

Cir. 2017) (“Of course, what we once called ‘RICO standing’ or ‘statutory standing’ we now

properly characterize as the usual pleading-stage inquiry: whether the plaintiff has plausibly pled

a cause of action under RICO.”). 4

          Defendants’ challenge of Plaintiffs’ RICO claim is appropriate for a motion to dismiss

under Rule 12(b)(6), but it is not appropriate under Rule 12(b)(1). 5 Since the alleged lack of a

valid cause of action under § 1964(c) and failure to plead proximate cause are not questions of the

Court’s power to adjudicate this case, Defendants’ motions to dismiss for lack of subject-matter

jurisdiction under Rule 12(b)(1) are denied (Dkt. #202; Dkt. #204; Dkt. #206; Dkt. #208;

Dkt. #214).

    II.   Plaintiffs Have Alleged Sufficient Facts to Overcome Defendants’ Motions to Dismiss Under
          Rule 12(b)(6)

          After reviewing the Third Amended Complaint, the motions to dismiss, the responses, and

the replies, the Court finds that Plaintiffs have stated plausible claims for purposes of defeating a

Rule 12(b)(6) motion to dismiss.

III.      The Court Continues to Exercise Supplemental Jurisdiction over Plaintiffs’ State-Law Claims

          Several Defendants argue that the Court should refuse to exercise supplemental

jurisdiction—even if the Court does not dismiss Plaintiffs’ federal claims—because Plaintiffs have


4
  In Sheshtawy v. Gray, 697 F. App’x 380 (5th Cir. 2017) (per curiam), the Fifth Circuit affirmed the district court’s
Rule 12(b)(1) dismissal of the plaintiffs’ RICO claims and noted in dictum that it would have also affirmed the district
court’s dismissal on Rule 12(b)(6) grounds. 697 F. App’x at 382 n.4. To the extent that the Fifth Circuit’s holding in
Sheshtawy conflicts with its holding and reasoning in Gil Ramirez, the Court notes that Sheshtawy was not designated
for publication and is not precedential except under the limited circumstances set forth in 5TH CIR. R. 47.5.4. The
Court also notes that within Sheshtawy, the Fifth Circuit favorably cited to its opinion in Gil Ramirez. 697 F. App’x
at 382.
5
  Defendants do not allege that Plaintiffs lack Article III standing to bring their RICO claim, and the Court is satisfied
that at the pleading stage, they do. Defendants’ 12(b)(1) argument is focused exclusively on “statutory standing” and
proximate causation.

                                                           11
made novel arguments under various state laws (Dkt. #202 at pp. 27–28; Dkt. #204 at pp. 30–31;

Dkt. #208 at pp. 15–16; Dkt. #214 at pp. 31–32). The Court disagrees and will retain supplemental

jurisdiction over Plaintiffs’ state-law claims at this time.

          Section 1367—the supplemental-jurisdiction statute—states:

          [I]n any civil action of which the district courts have original jurisdiction, the
          district courts shall have supplemental jurisdiction over all other claims that are so
          related to claims in the action within such original jurisdiction that they form part
          of the same case or controversy under Article III of the United States Constitution.

28 U.S.C. § 1367(a). Exercising or declining supplemental jurisdiction under § 1367 is within the

Court’s discretion. Wilson v. Tregre, 787 F.3d 322, 326 (5th Cir. 2015). The Court looks to both

the statutory factors under § 1367 and the common-law factors in determining whether to exercise

supplemental jurisdiction. Enochs v. Lampasas Cty., 641 F.3d 155, 158–59 (5th Cir. 2011).

Because both the statutory and common-law factors weigh in favor of exercising supplemental

jurisdiction, the Court will continue to exercise supplemental jurisdiction over Plaintiffs’ state-law

claims.

              Statutory Factors

          The only relevant statutory factor here is § 1367(c)(1), which states that the Court may

decline to exercise supplemental jurisdiction when a claim raises a novel or complex issue of State

law. 6 28 U.S.C. § 1367(c)(1). Defendants argue that Plaintiffs make novel arguments under state

law in an “effort to morph [] garden-variety” state-law claims into “something much more

insidious.” E.g., (Dkt. #202 at p. 27). The Court is not persuaded that Plaintiffs’ state-law



6
  Defendants argue that another statutory factor weighs in favor of refusing to exercise supplemental jurisdiction: that
the Court has dismissed all claims over which it has original jurisdiction. 28 U.S.C. § 1367(c)(3). Because the Court
is not dismissing Plaintiffs’ federal claims, the Court does not address this statutory factor. And since Plaintiffs’ RICO
and Rehabilitation Act claims have survived Defendants’ motions to dismiss, there is no concern that Plaintiffs’ state-
law claims “substantially predominate[] over the claim or claims over which the district court has original
jurisdiction.” 28 U.S.C. § 1367(c)(2).


                                                           12
claims—which Defendants acknowledge are based on “garden-variety” causes of action—are too

novel or complex for the Court to exercise supplemental jurisdiction. 7 The statutory factors weigh

heavily in favor of exercising supplemental jurisdiction.

             Common-Law Factors

        To consider the common-law factors, the Court looks to the impact exercising or refusing

to exercise supplemental jurisdiction would have on judicial economy, convenience, fairness, and

comity. Enochs, 641 F.3d at 159 (citing Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350

(1988)). Defendants did not address these factors, and the Court finds that the common-law factors

weigh in favor of exercising supplemental jurisdiction.

IV.     Defendant Malone’s Motion to Dismiss on Rule 12(b)(3) and Rule 12(b)(5) Grounds Is Denied

        In addition to moving for dismissal under Rule 12(b)(1) and Rule 12(b)(6), Defendant

Malone argues in the alternative that dismissal is also appropriate under Rule 12(b)(3) and Rule

12(b)(5). 8 Defendant Malone’s motion to dismiss on these alternative grounds is denied.

             The Rule 12(b)(3) Issue Was Insufficiently Briefed

        Defendant Malone spends about one page in his thirty-five page motion addressing venue,

and he relegated his entire argument that venue in the Eastern District of Texas is not proper to a


7
  Plaintiffs’ state-law claims are based on Defendants’ alleged DTPA violations, violations of the Texas Health and
Safety Code, violations of the Texas Mental Health Code, False Imprisonment, Civil Conspiracy, Negligence, Gross
Negligence, and violations of the Texas Civil Practice and Remedies Code (Dkt. #183 at pp. 90–111). These certainly
fall under the umbrella of garden-variety claims, and Defendants do not explain how Plaintiffs transmogrified them
into novel issues of state law.

8
  Defendant Malone also moved for dismissal under Rule 12(b)(2) and Rule 12(b)(4). Although Defendant Malone
requested dismissal under Rule 12(b)(2), he failed to brief this issue for the Court’s consideration. And Defendant
Malone never argued that process was insufficient under 12(b)(4)—rather, Defendant Malone’s argument is that
service of process was insufficient under Rule 12(b)(5) (Dkt. #206 ⁋⁋ 53–54). So the Court does not consider whether
dismissal is appropriate under Rule 12(b)(4). See 5B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 1353 (3d ed. 2019) (“At the outset it is necessary to distinguish the motion under Rule
12(b)(4) from that under Rule 12(b)(5). An objection under Rule 12(b)(4) concerns the form of the process rather than
the manner or method of its service. . . . A Rule 12(b)(5) motion is the proper vehicle for challenging the mode of
delivery or the lack of delivery of the summons and complaint. Other than those cases in which it is confused with a
motion under Rule 12(b)(5), a motion under Rule 12(b)(4) is fairly rare.”).


                                                        13
single paragraph (Dkt. #206 ⁋ 52). In response, Plaintiffs make two, conclusory statements to

show that venue is proper: (1) “RICO has an extremely broad venue provision”; and (2) “[l]ike

most of us in the DFW, greater Sherman area, Malone is not very far away from the Court.”

(Dkt. #127 at p. 30; Dkt. #159 at pp. 30–31). 9

        Conceivably, arguments exist that venue is proper or improper as to Defendant Malone.

But it is not the Court’s duty to make the parties’ arguments for them, especially when Defendant

Malone and Plaintiffs had three opportunities to fully brief this issue (Dkt. #123 & Dkt. #127;

Dkt. #134 & Dkt. #159; Dkt. #206 & Dkt. #236). See Mendoza v. A&A Landscape & Irrigation,

LP, No. 4:12-CV-562, 2013 WL 12403556, at *2 (E.D. Tex. Nov. 26, 2013) (“It is not the

obligation of the Court to make arguments on [the parties’] behalf, and find legal precedent to

support those arguments, especially in light of the fact that [the parties] had ample time to brief

the Court.”). Because this issue was insufficiently briefed by both Defendant Malone and

Plaintiffs, the Court will not consider Defendant Malone’s motion to dismiss on Rule 12(b)(3)

grounds at this time. 10

             Defendant Malone Is Not Entitled to Dismissal Under Rule 12(b)(5)

        Defendant Malone is also not entitled to Rule 12(b)(5) dismissal for insufficient service of

process. As Defendant Malone notes, although it was untimely, he was served with sufficient

process on February 27, 2019 (Dkt. #206 ⁋ 54). Where a plaintiff fails to serve a defendant in a

timely manner, the Court must extend time for service where good cause exists—where good cause

does not exist, the Court may use its discretion to extend time for service. Gartin, 289 F. App’x


9
  Rather than fully address this argument in their omnibus response to Defendants’ motions to dismiss, Plaintiffs
relegated their discussion of venue to a footnote, which incorporated Plaintiffs’ prior argument on the subject
(Dkt. #236 at p. 8 n.10).
10
  Defendant Malone may file a motion for leave so that he may file a—fully briefed—renewed motion to dismiss
under Rule 12(b)(3).


                                                       14
at 692 (quoting Thompson v. Brown, 91 F.3d 20, 21 (5th Cir.1996)). Because good cause existed

for Plaintiffs’ untimely service of process, the Court must extend time for service. 11

            Plaintiffs established that in November of 2018, Defendant Malone was sent a waiver

request with two copies of the lawsuit via certified mail (Dkt. #159 at p. 7). 12 Defendant Malone

signed the return receipt, but ultimately, failed to respond to the waiver of service (Dkt. #159 at

pp. 7–8). Plaintiffs were negotiating with counsel for several other defendants in this case

regarding waiver of service of process (Dkt. #159 at p. 7). Defendant Malone had been identified

as being represented by the same counsel (Dkt. #159 at p. 7). Plaintiffs believed that Defendant

Malone might be willing to waive service of process, just as other defendants represented by this

counsel had agreed to do (Dkt. #159 at p. 7). Once it became clear that Defendant Malone would

not be waiving service, Plaintiffs acted diligently to personally serve Defendant Malone (Dkt. #159

at p. 7).

         “To establish good cause, a litigant must demonstrate ‘at least as much as would be required

to show excusable neglect, as to which simple inadvertence or mistake of counsel or ignorance of

the rules usually does not suffice.’” Sys. Signs Supplies v. U.S. Dep’t of Justice, 903 F.2d 1011,

1013 (5th Cir. 1990) (quoting Winters v. Teledyne Movible Offshore, Inc., 776 F.2d 1304, 1306

(5th Cir. 1985)). Good cause for untimely service of process likely exists where “the plaintiff has

acted diligently in trying to effect service or there are understandable mitigating circumstances

. . . .” 4B CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE

§ 1137 (4th ed. 2019).          “Should the plaintiff’s attempt to use the waiver procedure prove




11
   The Court notes that even if these circumstances had not constituted good cause, the Court would have used its
discretion to extend time for service of process here. See Thompson, 91 F.3d at 21.
12
 Once again, Plaintiffs incorporated their prior argument on the subject of service of process from their responses to
Defendant Malone’s motions to dismiss Plaintiffs’ first and second amended complaints (Dkt. #236 at p. 8 n.10).

                                                         15
unsuccessful and cause the plaintiff to miss the Rule 4(m) deadline, the diligence with which the

plaintiff has been pursuing service should determine whether the court will grant an extension [for

good cause].” Id.

       Plaintiffs diligently pursued service against Defendant Malone, and Defendant Malone

does not make an argument to the contrary. Plaintiffs had a good-faith belief—given negotiations

with counsel for several other defendants who were purportedly representing Defendant Malone

at the time—that Defendant Malone might waive service of process (Dkt. #159 at p. 7). Defendant

Malone’s only retort is that once thirty days had passed from his receipt of the waiver request,

Plaintiffs could no longer have a good-faith belief that he was going to waive service (Dkt. #206

at p. 34 n.10). Defendant Malone cites no authority for this proposition. Defendant Malone’s

opinion is not sufficient to contradict the factual history provided by Plaintiffs showing their

diligence in pursuing service. Nor was Plaintiffs’ failure to timely serve Defendant Malone due

to “simple inadvertence” or “ignorance of the rules.” Because good cause exists to extend the time

for service of process, the Court denies Defendant Malone’s motion to dismiss on Rule 12(b)(5)

grounds.

                                        CONCLUSION

       It is therefore ORDERED that:

       -   Defendant Sabahat Faheem’s Motion to Dismiss for lack of subject matter jurisdiction
           under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim upon
           which relief may be granted under Federal Rule of Civil Procedure 12(b)(6)
           (Dkt. #202);

       -   Defendant Sejal Mehta’s Rule 12(b) Motions to Dismiss (Dkt. #204);

       -   Defendant Gary Malone’s Motion to Dismiss Plaintiffs’ Third Amended Complaint
           (Dkt. #206);

       -   The UHS Defendants’ Motion to Dismiss Plaintiffs’ Third Amended Complaint
           pursuant to Rule 12(b)(6) (Dkt. #207);


                                                16
    -   Defendant Jamal Rafique’s Motion to Dismiss for lack of subject matter jurisdiction
        under Federal Rule of Civil Procedure 12(b)(1) and for failure to state a claim upon
        which relief may be granted under Federal Rule of Civil Procedure 12(b)(6)
        (Dkt. #208);

    -   Defendant Harmanpreet Buttar’s Motion to Dismiss Plaintiffs’ Third Amended
        Original Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
        (Dkt. #209);

    -   The Chang Defendants’ Motion to Dismiss Plaintiffs’ Third Amended Original
        Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
        (Dkt. #210);

    -   Defendant Quingguo Tao’s Motion to Dismiss Plaintiffs’ Third Amended Original
        Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
        (Dkt. #211);

    -   Defendant Timothy Tom’s Motion to Dismiss Plaintiffs’ Third Amended Original
        Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
        (Dkt. #212);
.
    -   Defendant Yung Husan Yao’s Motion to Dismiss Plaintiffs’ Third Amended Original
        Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure
        (Dkt. #213); and

    -   The Hospital Defendants’ Motion to Dismiss pursuant to Rule 12(b)(1) and/or 12 (b)(6)
        (Dkt. #214), are hereby DENIED.

        SIGNED this 2nd day of December, 2019.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                           17
